Exhibit 10.2

INVESTORS’ RIGHTS AGREEMENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1.

   REGISTRATION RIGHTS    1

1.1

   Definitions    1

1.2

   Piggyback Registration    3

1.3

   Shelf Registration    4

1.4

   Obligations of the Company    4

1.5

   Information from Holder    6

1.6

   Expenses of Registration    6

1.7

   Delay of Registration    6

1.8

   Indemnification    6

1.9

   Reports Under the 1934 Act    9

1.10

   Assignment of Registration Rights    9

1.11

   Limitations on Subsequent Registration Rights    9

1.12

   Termination of Registration Rights    10

SECTION 2.

   DIRECTOR NOMINATION RIGHT.    10

SECTION 3.

   MISCELLANEOUS.    10

3.1

   Successors and Assigns    10

3.2

   Governing Law    11

3.3

   Counterparts    11

3.4

   Remedies    11

3.5

   Titles and Subtitles    11

3.6

   Notices    11

3.7

   Expenses    12

3.8

   Entire Agreement; Amendments and Waivers    12

3.9

   Severability    12

3.10

   Aggregation of Stock    12

 

i



--------------------------------------------------------------------------------

INVESTORS’ RIGHTS AGREEMENT

This INVESTORS’ RIGHTS AGREEMENT (this “Agreement”) is made as of the 22nd day
of June, 2006, by and among Blue Coat Systems, Inc., a Delaware corporation (the
“Company”), the investors listed on Schedule A attached hereto (the “Series A
Investors”) and the investor listed on Schedule B attached hereto (the “Asset
Purchase Investor”, together with the Series A Investors, the “Investors”, and,
each individually, an “Investor”).

THE PARTIES TO THIS AGREEMENT enter into this Agreement on the basis of the
following facts, intentions and understandings:

WHEREAS, the Company and the Series A Investors are parties to the Series A
Preferred Stock Purchase Agreement of even date herewith (the “Purchase
Agreement”); and

WHEREAS, in order to induce the Series A Investors to purchase shares of Series
A Preferred Stock, par value $0.0001 per share, of the Company (“Series A
Preferred Stock”) and invest funds in the Company pursuant to the Purchase
Agreement, the Series A Investors and the Company hereby agree that this
Agreement shall govern the rights of such Investors to cause the Company to
register the shares of Common Stock, par value $0.0001 per share, of the Company
(“Common Stock”) issued or issuable upon conversion of Series A Preferred Stock
(such issued or issuable shares of Common Stock being referred to as the
“Conversion Shares”) and certain other matters as set forth herein; and

WHEREAS, the Company and the Asset Purchase Investor are parties to the Asset
Purchase Agreement of even date herewith (the “Asset Agreement”); and

WHEREAS, in order to induce the Asset Purchase Investor to accept shares of
Common Stock (such shares of Common Stock, the “Asset Shares”) in partial
payment for certain assets being acquired by the Company pursuant to the Asset
Agreement, the Asset Purchase Investor and the Company hereby agree that this
Agreement shall govern the right of such Investor to cause the Company to
register the shares of Common Stock received by such Investor.

NOW, THEREFORE, the parties hereby agree as follows:

Section 1. Registration Rights. The Company covenants and agrees as follows:

1.1 Definitions. For purposes of this Section 1:

(a) The term “Act” means the Securities Act of 1933, as amended.

(b) The term “Anniversary Date” means the first anniversary of the date of this
Agreement.

(c) The term “Form S-3” means such form under the Act as in effect on the date
hereof or any successor registration form under the Act subsequently adopted by
the SEC.



--------------------------------------------------------------------------------

(d) The term “Form S-4” means such form under the Act as in effect on the date
hereof or any successor registration form under the Act subsequently adopted by
the SEC.

(e) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.10
hereof.

(f) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.

(g) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.

(h) The term “Other Registrable Securities” means any (i) Registrable Securities
(as defined in that certain Registration Rights Agreement, dated as of
September 18, 2003, by and among the Company and the investors named therein
(the “Existing Registration Rights Agreement”)) and (ii) other securities of the
Company (A) that are issued by the Company in connection with a financing,
merger or acquisition transaction occurring subsequent to the date of the
Purchase Agreement and (B) that have been granted registration rights by the
Company in connection with such transaction.

(i) The term “Registrable Securities” means (i) the Conversion Shares and the
Asset Shares and (ii) any Common Stock of the Company issued as (or issuable
upon the conversion or exercise of any warrant, right or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for,
or in replacement of, the shares referenced in (i) above, excluding in all
cases, however, any Registrable Securities sold by a person in a transaction in
which his rights under this Section 1 are not assigned.

(j) The “number of shares of Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Registrable Securities.

(k) The “number of shares of Other Registrable Securities” outstanding shall be
determined by the number of shares of Common Stock outstanding that are, and the
number of shares of Common Stock issuable pursuant to then exercisable or
convertible securities that are, Other Registrable Securities.

(l) The term “Rule 144” shall mean Rule 144 under the Act.

(m) The term “Rule 144(k)” shall mean subsection (k) of Rule 144 under the Act.

(n) The term “SEC” shall mean the Securities and Exchange Commission.

 

2



--------------------------------------------------------------------------------

1.2 Piggyback Registration.

(a) If (but without any obligation to do so) the Company proposes to register
(including for this purpose a registration effected by the Company for
stockholders other than the Holders) any of its capital stock or other
securities under the Act in connection with the public offering of such
securities (other than a registration relating solely to the sale of securities
of participants in a Company stock plan, a registration effected on Form S-4 or
a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities), the Company shall, at such
time, give each Holder written notice of such registration. Upon the written
request of each Holder given within twenty (20) days after delivery of such
notice by the Company in accordance with Section 3.5, the Company shall, subject
to the provisions of Section 1.2(c), use all commercially reasonable efforts to
cause to be registered under the Act all of the Registrable Securities that each
such Holder requests to be registered.

(b) Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 1.2
prior to the effectiveness of such registration whether or not any Holder has
elected to include securities in such registration. The expenses of such
withdrawn registration shall be borne by the Company in accordance with
Section 1.6 hereof.

(c) Underwriting Requirements. In connection with any offering involving an
underwriting of shares of the Company’s capital stock, the Company shall not be
required under this Section 1.2 to include any of the Holders’ securities in
such underwriting unless they accept the terms of the underwriting as reasonably
agreed upon between the Company and the underwriters selected by the Company (or
by other persons entitled to select the underwriters) and enter into an
underwriting agreement in customary form with such underwriters, and then only
in such quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by the Company. If the total amount of
securities, including Registrable Securities and Other Registrable Securities,
requested by stockholders to be included in such offering exceeds the amount of
securities sold other than by the Company that the underwriters determine in
their sole discretion is compatible with the success of the offering, then the
Company shall be required to include in the offering only that number of such
securities, including Registrable Securities, that the underwriters determine in
their sole discretion will not jeopardize the success of the offering. In no
event shall (i) any Registrable Securities and Other Registrable Securities be
excluded from such offering unless all other stockholders’ securities (other
than Registrable Securities and Other Registrable Securities) have been first
excluded or (ii) the amount of Registrable Securities and Other Registrable
Securities included in the offering be reduced below twenty percent (20%) of the
total amount of securities included in such offering.

In the event that less than all of the Registrable Securities and Other
Registrable Securities requested to be registered can be included in such
offering, then the number of Registrable Securities included in the offering
shall equal the total number of Registrable Securities and Other Registrable
Securities included in the offering, as determined pursuant to the immediately
preceding paragraph, multiplied by a fraction (i) the numerator of which is the
number of Registrable Securities then held by all Holders that request to
include Registrable

 

3



--------------------------------------------------------------------------------

Securities in the offering and (ii) the denominator of which is the sum of the
number of Registrable Securities then held by all Holders that request to
include Registrable Securities in the offering and the number of Other
Registrable Securities then held by all holders of Other Registrable Securities
that request to include Other Registrable Securities in the offering. The number
of Registrable Securities included in the offering pursuant to the immediately
preceding sentence shall be apportioned pro rata among the selling Holders based
on the number of Registrable Securities held by all selling Holders or in such
other proportions as shall mutually be agreed to by all such selling Holders.
For purposes of the preceding sentence concerning apportionment, for any selling
stockholder that is a Holder of Registrable Securities and that is a venture
capital fund, private equity fund, partnership or corporation, the affiliated
venture capital funds, private equity funds, partners, retired partners and
stockholders of such Holder, or the estates and family members of any such
partners and retired partners and any trusts for the benefit of any of the
foregoing persons shall be deemed to be a single “selling Holder,” and any pro
rata reduction with respect to such “selling Holder” shall be based upon the
aggregate amount of Registrable Securities owned by all such related entities
and individuals.

1.3 Shelf Registration.

(a) After September 22, 2006, as soon as the Company is eligible to use Form
S-3, the Company will prepare and file with the SEC a registration statement on
Form S-3 for the purpose of registering under the Securities Act all of the
Registrable Securities for resale by, and for the account of, the Holders as
selling stockholders thereunder (the “Shelf Registration Statement”). The Shelf
Registration Statement shall permit the Holders to offer and sell, on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act, any or all of
the Registrable Securities. The Company agrees to use commercially reasonable
efforts to cause the Shelf Registration Statement to become and remain effective
as soon as reasonably possible until all of such Registrable Securities have
been disposed of.

(b) The Company shall be required to keep the Shelf Registration Statement
effective until such date that is the earlier of (i) the date as of which all of
the Holders may sell all of the Registrable Securities without restriction
pursuant to Rule 144(k) (or the successor rule thereto) promulgated under the
Securities Act or (ii) the date when all of the Registrable Securities
registered thereunder shall have been sold pursuant to the Shelf Registration
Statement or Rule 144. Thereafter, the Company shall be entitled to withdraw the
Shelf Registration Statement and the Holders shall have no further right to
offer or sell any of the Registrable Securities pursuant to the Shelf
Registration Statement (or any prospectus relating thereto).

1.4 Obligations of the Company. Whenever required under this Section 1 to effect
the registration of any Registrable Securities, except as otherwise expressly
provided herein, the Company shall, as expeditiously as reasonably possible:

(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use all commercially reasonable efforts to cause such
registration statement to become and remain effective;

 

4



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement;

(c) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them;

(d) use all commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required in connection therewith
or as a condition thereto to qualify to do business or to file a general consent
to service of process in any such states or jurisdictions;

(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter of such offering;

(f) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing;

(g) cause all such Registrable Securities registered pursuant to this Section 1
to be listed on each securities exchange and trading system on which similar
securities issued by the Company are then listed; and

(h) provide a transfer agent and registrar for all Registrable Securities
registered pursuant hereunder and a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration.

Notwithstanding the provisions of this Section 1, the Company shall be entitled
to postpone or suspend the filing, effectiveness or use of, or trading under,
any registration statement during any period when (i) the Company is not
eligible to use Form S-3, (ii) the SEC or The Nasdaq Stock Market requests that
the Company amend or supplement the Shelf Registration Statement or the
prospectus included therein or requests additional information relating thereto,
(iii) the SEC or The Nasdaq Stock Market issues a stop order or similar order
suspending the effectiveness or restricting the use of the Shelf Registration
Statement or initiates proceedings to issue a stop order or similar order,
(iv) the Board of Directors of the Company in good faith determines that the
Shelf Registration Statement, the prospectus included therein, any amendment or
supplement thereto or any document incorporated or deemed to be incorporated
therein contains an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the

 

5



--------------------------------------------------------------------------------

circumstances then existing; provided, however, that the Company uses
commercially reasonable efforts to prepare and file with the SEC such amendments
and supplements to the such registration statement or amendment as shall be
reasonably necessary to cure such untrue statement or omission, or (v) the Board
of Directors of the Company in good faith determines that the failure to so
postpone or suspend would require disclosure of material nonpublic information
that, if disclosed at such time, would be materially harmful to the interests of
the Company and its stockholders; provided, however, that during any such period
all executive officers and directors of the Company and all stockholders of the
Company with similar registration rights are also prohibited from selling
securities of the Company; provided, further, however, that such postponement or
suspension (A) shall not exceed a period of forty-five (45) days and (B) shall
be exercised by the Company not more than twice in any twelve (12) month period
(for a maximum of ninety (90) days within any such twelve (12) month period),
provided that the second period of postponement or suspension within any twelve
(12) month period shall not commence less than sixty (60) days after the end of
the first period of postponement or suspension within any such twelve (12) month
period.

In the event of the suspension of effectiveness of any registration statement
pursuant to this Section 1.4, the applicable time period during which such
registration statement is to remain effective shall be extended by that number
of days equal to the number of days the effectiveness of such registration
statement was suspended.

1.5 Information from Holder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.

1.6 Expenses of Registration. All expenses (other than (i) underwriting
discounts and commissions relating to the Registrable Securities that are being
sold by the Holders and (ii) fees of any counsel for the selling Holders) that
are incurred in connection with registrations, filings or qualifications
pursuant to Sections 1.2 and 1.3, including (without limitation) all
registration, filing and qualification fees, printers’ and accounting fees, fees
and disbursements of counsel for the Company shall be borne by the Company.

1.7 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

1.8 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 1:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and stockholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Act or the 1934 Act, against any losses,
claims, damages or liabilities (joint or several) to

 

6



--------------------------------------------------------------------------------

which they may become subject under the Act, the 1934 Act, any state securities
laws or any rule or regulation promulgated under the Act, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or are based upon any of the following statements, omissions or
violations (collectively a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state in such registration statement a material fact required to be stated
therein, or necessary to make the statements therein not misleading or (iii) any
violation or alleged violation by the Company of the Act, the 1934 Act, any
state securities laws or any rule or regulation promulgated under the Act, the
1934 Act or any state securities laws, and the Company will reimburse each such
Holder, underwriter, controlling person or other aforementioned person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection l.8(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable to a person
claiming indemnification in any such case for any such loss, claim, damage,
liability or action to the extent that it arises out of or is based upon a
Violation that occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
such Holder, underwriter, controlling person or other aforementioned person that
is claiming indemnification; provided, further, however, that the foregoing
indemnity agreement with respect to any preliminary prospectus shall not inure
to the benefit of any such Holder or underwriter or other aforementioned person,
or any person controlling such Holder or underwriter, from whom the person
asserting any such losses, claims damages or liabilities purchased shares in the
offering, if a copy of the most current prospectus was not sent or given by or
on behalf of such Holder or underwriter or other aforementioned person to such
person, if required by law to have been so delivered, at or prior to the written
confirmation of the sale of the shares of such person, and if the prospectus (as
so amended or supplemented) would have cured the defect giving rise to such
loss, claim, damage or liability.

(b) To the extent permitted by law, each selling Holder will, severally and not
jointly, indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the registration statement, each person, if any, who
controls the Company within the meaning of the Act, legal counsel and
accountants for the Company, any underwriter, any other Holder selling
securities in such registration statement and any controlling person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Act, the 1934 Act, any state securities laws or any rule or regulation
promulgated under the Act, the 1934 Act or any state securities laws, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished by such Holder expressly for use
in connection with such registration; and each such Holder will reimburse any
person intended to be indemnified pursuant to this subsection l.8(b) for any
legal or other expenses reasonably incurred by such person in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this

 

7



--------------------------------------------------------------------------------

subsection l.8(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Holder (which consent shall not be unreasonably withheld),
and provided that in no event shall any indemnity under this subsection l.8(b)
exceed the net proceeds from the offering received by such Holder.

(c) Promptly after receipt by an indemnified party under this Section 1.8 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.8, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of liability to the indemnified party under this
Section 1.8 to the extent of such prejudice, but the omission to so deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 1.8.

(d) If the indemnification provided for in this Section 1.8 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Holder, when combined with any amounts paid
by such Holder pursuant to Section 1.8(b), shall exceed the net proceeds from
the offering received by such Holder. The relative fault of the indemnifying
party and the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the indemnifying party or by the indemnified party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

(e) Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into by any Holder claiming indemnification in connection with an underwritten
public offering are in conflict with the foregoing provisions, the provisions in
the underwriting agreement shall control with respect to such Holder.

 

8



--------------------------------------------------------------------------------

(f) The obligations of the Company and Holders under this Section 1.8 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1 and otherwise.

1.9 Reports Under the 1934 Act. With a view to making available to the Holders
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration beginning on the Anniversary Date, the Company agrees, to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times on and after the Anniversary Date;

(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Act and the 1934 Act after April 30, 2007;

(c) not later than the Anniversary Date, file with the SEC all reports and other
documents required of the Company under the Act and the 1934 Act for the 12
months preceding the Anniversary Date; and

(d) furnish to any Holder on and after the Anniversary Date, so long as the
Holder owns any Registrable Securities, forthwith upon request (i) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to avail any Holder
of any rule or regulation of the SEC that permits the selling of any such
securities without registration on or after the Anniversary Date.

1.10 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder to any transferee or assignee of
such securities, including any transferee or assignee that (i) is a subsidiary,
parent, partner, limited partner, retired partner or stockholder of a Holder, or
(ii) is a Holder’s family member or trust for the benefit of an individual
Holder, provided: (a) the Company is, within a reasonable time after such
transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; (b) such transferee or assignee agrees
in writing to be bound by and subject to the terms and conditions of this
Agreement; and (c) such assignment shall be effective only if immediately
following such transfer the further disposition of such securities by the
transferee or assignee is restricted under the Act.

1.11 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities, enter into any agreement
with any holder or prospective holder of any securities of the Company that
would allow such holder or prospective holder to receive registration rights
that are senior to the registration rights held by the Holders. For avoidance of
doubt, any registration other than with respect to a registration relating
solely to the sale of securities of participants in a Company stock plan, a
registration effected on Form S-4 or

 

9



--------------------------------------------------------------------------------

a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities, registration rights that allow
a holder or prospective holder of securities of the Company to register any
securities of the Company, or include any securities of the Company in a
registered offering, without affording a pari passu right of registration or
inclusion to the Holders shall be deemed to be registration rights senior to the
registration rights held by the Holders.

1.12 Termination of Registration Rights. No Holder shall be entitled to exercise
any right provided for in this Section 1 (i) after three (3) years following the
date of this Agreement, (ii) as to any Holder, such earlier time after the date
of this Agreement during which such Holder (A) can sell all shares held by it in
compliance with Rule 144(k) or (B) holds one percent (1%) or less of the
Company’s outstanding Common Stock and all Registrable Securities held by such
Holder (together with any affiliate of the Holder with whom such Holder must
aggregate its sales under Rule 144) can be sold in any three (3) month period
without registration in compliance with Rule 144 or (iii) after such time at
which such Holder receives freely-tradable securities in connection with any
consolidation, reorganization or merger of the Company with or into any other
corporation or corporations or a sale, conveyance, or other disposition of all
or substantially all of the Company’s property or business.

Section 2. Director Nomination Right.

Beginning on the Anniversary Date, so long as the Series A Investors continue to
hold at least sixty percent (60%) of the Common Stock originally purchased by
them on the date hereof pursuant to the Purchase Agreement (assuming full
conversion of the Series A Preferred Stock into Common Stock), the Series A
Investors shall have the right to nominate one (1) candidate for election to the
Board of Directors of the Company (the “Series A Director”). Such Series A
Director nominee shall be mutually agreeable to Francisco Partners II, L.P. and
the Board of Directors of the Company (which agreement by the Board of Directors
of the Company shall not be unreasonably withheld). The Board of Directors of
the Company and the Company agree that Keith Geeslin is an acceptable Board
member. So long as the Series A Investors have such right, the Company and its
Board of Directors agree to take all actions reasonably necessary to (i) if
necessary, increase on the Anniversary Date and thereafter maintain the size of
the Board of Directors so that the number of seats on the Board of Directors
immediately after the Anniversary Date is at least as large as the number of
authorized directors immediately prior to the Anniversary Date, (ii) if the
Series A Director is no longer a member of the Board of Directors after the
Anniversary Date, appoint the Series A Director to the fill the vacancy created,
and (iii) include the Series A Director nominee in all proxy and other materials
and endorse and recommend the Series A Director to the stockholders for election
in connection with all meetings of the stockholders at which directors are to be
elected, which endorsement and recommendation shall not be changed or withdrawn
without consent of the Series A Investors, which shall not be unreasonably
withheld.

Section 3. Miscellaneous.

3.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of Registrable

 

10



--------------------------------------------------------------------------------

Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.

3.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of California as applied to agreements among California
residents entered into and to be performed entirely within California.

3.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

3.4 Remedies. Each Investor shall be entitled to enforce its rights under this
Agreement specifically to recover damages and costs (including reasonable
attorney’s fees) for any breach of any provision of this Agreement and to
exercise all other rights existing in its favor. The parties hereto agree and
acknowledge that money damages are not an adequate remedy for any breach of the
provisions of this Agreement and that the Investors are entitled to specific
performance and/or other injunctive relief (without posting any bond or deposit)
in order to enforce or prevent any violations of the provisions of this
Agreement.

3.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

3.6 Notices. All notices, requests, consents and other communications hereunder
shall be in writing; shall be mailed (a) if within the domestic United States,
by first-class registered or certified airmail, by nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
to or from outside the United States, by International Federal Express or
facsimile; shall be deemed given: (i) if delivered by first-class registered or
certified mail domestic, three business days after so mailed, (ii) if delivered
by nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed or (iv) if delivered by facsimile, upon electric confirmation of receipt;
and shall be delivered as addressed as follows:

(a) if to the Company, to:

Blue Coat Systems, Inc.

420 North Mary Avenue

Sunnyvale, California 94085

Attention: General Counsel

Phone: (408) 220-2200

Telecopy: (408) 220-2250

 

11



--------------------------------------------------------------------------------

(b) with a copy mailed to:

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian, LLP

155 Constitution Drive

Menlo Park, California 94025

Attn: Daniel E. O’Connor, Esq.

Phone: (650) 321-2400

Telecopy: (650) 321-2800

(c) if to the Investors, at the addresses set forth on Schedule A or Schedule B
attached hereto, or at such other address or addresses as may have been
furnished to the Company in writing.

3.7 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

3.8 Entire Agreement; Amendments and Waivers. This Agreement constitutes the
full and entire understanding and agreement among the parties with regard to the
subjects hereof. Any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively) only with the written
consent of the Company and the holders of a majority of the then-outstanding
Registrable Securities; provided, however, that any such amendment or waiver
that adversely effects any Investor in a different manner than any other holder
of Registrable Securities shall also require approval of such Investor. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon each holder of any Registrable Securities, each future holder of all such
Registrable Securities, and the Company. Each Holder acknowledges that by the
operation of this Section 3.7, the holders of a majority of the then-outstanding
Registrable Securities will have the right and power to diminish or eliminate
all rights of such Holder under this Agreement.

3.9 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

3.10 Aggregation of Stock. All shares of Registrable Securities held or acquired
by affiliated entities (including affiliated venture capital funds) or persons
shall be aggregated together for the purpose of determining the availability of
any rights under this Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Investors’ Rights Agreement
as of the date first above written.

 

BLUE COAT SYSTEMS, INC.

By:

      

Name: Brian NeSmith

 

Title: President and Chief Executive Officer

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

INVESTORS’ RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS FRANCISCO PARTNERS II, L.P.

By:

 

FRANCISCO PARTNERS GP II, L.P.

its General Partner

By:

 

FRANCISCO PARTNERS GP II

MANAGEMENT, LLC

its General Partner

By

      

Name:

 

Title:

FRANCISCO PARTNERS PARALLEL FUND II, L.P.

By:

 

FRANCISCO PARTNERS GP II, L.P.,

its General Partner

By:

 

FRANCISCO PARTNERS GP II

MANAGEMENT, LLC,

its General Partner

By

      

Name:

 

Title:

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

INVESTORS’ RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS NETWORK APPLIANCE, INC.

By

      

Name:

 

Title:

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

INVESTORS’ RIGHTS AGREEMENT



--------------------------------------------------------------------------------

INVESTORS SEQUOIA CAPITAL GROWTH FUND III

By:

 

SCGF III Management, LLC

A Delaware Limited Liability Company

General Partner

By:

      

Name:

 

Title: Managing Member

SEQUOIA CAPITAL GROWTH PARTNERS III

By:

 

SCGF III Management, LLC

A Delaware Limited Liability Company

General Partner

By:

      

Name:

 

Title: Managing Member

SEQUOIA CAPITAL GROWTH III

PRINCIPALS FUND

By:

 

SCGF III Management, LLC

A Delaware Limited Liability Company

General Partner

By:

      

Name:

 

Title: Managing Member

SIGNATURE PAGE TO THE BLUE COAT SYSTEMS, INC.

INVESTORS’ RIGHTS AGREEMENT



--------------------------------------------------------------------------------

Schedule A

Francisco Partners II, L.P.

Francisco Partners Parallel Fund II, L.P.

2882 Sand Hill Road, Suite 280

Menlo Park, California 94025

Sequoia Capital Growth Fund II

Sequoia Capital Growth Partners III

Sequoia Capital Growth Principals Fund

3000 Sand Hill Road

Building 4, Suite 180

Menlo Park, California 94025



--------------------------------------------------------------------------------

Schedule B

Network Appliance, Inc.

495 East Java Drive

Sunnyvale, California 94089